Evart v Shapiro, Beilly & Aronowitz, LLP (2015 NY Slip Op 02847)





Evart v Shapiro, Beilly & Aronowitz, LLP


2015 NY Slip Op 02847


Decided on April 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2015

Mazzarelli, J.P., Sweeny, DeGrasse, Feinman, Gische, JJ.


14698 307387/12

[*1] Claudia Evart, Plaintiff-Appellant,
vShapiro, Beilly & Aronowitz, LLP, et al., Defendants-Respondents.


Ressler & Ressler, New York (Bruce J. Ressler of counsel), for appellant.
Kaufman Dolowich & Voluck, LLP, Woodbury (Brett A. Scher of counsel), for respondents.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about July 2, 2013, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
The motion court properly dismissed plaintiff's legal malpractice claims, since this Court previously dismissed the informed consent claims in the underlying action for lack of causation (Evart v Park Ave. Chiropractic, P.C., 86 AD3d 442 [2011], lv denied 17 NY3d 922 [2011]). Accordingly, plaintiff cannot establish that she would have succeeded on the merits of
her underlying informed consent claims "but for" defendants' negligence (see AmBase Corp. v Davis Polk & Wardwell, 8 NY3d 428, 434 [2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2015
CLERK